Citation Nr: 0115283	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney-
at-law


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to December 
1977, which service included a one-year tour of duty in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's PTSD 
and TDIU claims.

2.  Manifestations of the veteran's PTSD include occasional 
sleep disturbance, intrusive thoughts of Vietnam, difficulty 
getting along with others and with concentration, and 
feelings of depression; clinical findings show a flat and 
depressed mood, good memory, intact concentration and 
attention span, intelligible, intelligent, and goal directed 
speech, with no evidence of psychosis or a thought disorder.

3.  The veteran's service-connected disabilities, alone, are 
not sufficiently severe as to prevent  him from obtaining and 
retaining gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's PTSD is not more than 50 percent disabling.  
38 U.S.C.A. § 1155, (West 1991); 38 C.F.R. Part 4, to include 
§§ 4.7, 4.10 and Diagnostic Code 9411 (2000).

2.  The criteria for TDIU, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16, 4.18 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a higher rating than the currently 
assigned 50 percent evaluation is warranted for his service-
connected PTSD.  He further contends that he is unable to 
obtain and maintain gainful employment due to his service-
connected PTSD.

The Board notes that during the pendency of this appeal, 
portions of Title 38 of the United States Code have been 
amended. Specifically, 38 U.S.C.A. § 5103, which concerns 
VA's duty to assist a claimant with the development of facts 
pertinent to a claim, has been substantially revised.  The 
revised statutes provide that VA must assist in the 
development of compensation claims unless "no reasonable 
possibility" exists that such assistance would aid in 
substantiating the claim.  The revised statutes also contain 
expanded notice provisions, which require that VA must notify 
the claimant and the claimant's representative of any 
information and any medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate the claim.  
As part of that notice, VA shall indicate which portion of 
the information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  See the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107)("VCAA").

The Board finds that these revisions are applicable to the 
instant claim as they are more favorable than the prior 
statutory provisions.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, the Board also finds that the 
VA has satisfied its duties under the VCAA.  Review of the 
record indicates that the veteran was afforded a thorough VA 
psychiatric examination in August 2000.  During that 
examination he indicated that he was currently under no 
treatment and taking no medication for his service-connected 
PTSD.  Documentation from VA medical facilities also indicate 
that the veteran has received no treatment during the appeal 
period.  The Board does note that the veteran reported 
participation in a substance abuse program in 1996 or 1997; 
however, the Board finds that there is no reasonable 
possibility that these treatment records would aid in the 
substantiation of his claim.  The veteran has not indicated 
the existence of any additional or outstanding relevant 
records which should be obtained or considered in conjunction 
with the instant appeal.  

The Board has given careful consideration to the request for 
further development from the veteran's attorney in his July 
2000 letter to the RO.  As to the request for a VA 
examination, the Board finds that the August 2000 examination 
was subsequently conducted and the report is sufficient for 
the Board to reach a fair and equitable determine of the 
current severity of the veteran's service-connected PTSD and 
the degree of impairment his disability has upon his 
employability.  The request that the RO obtain all the 
veteran's VA medical records has been addressed above.  
Again, the Board finds that, in the absence of any evidence 
(or contention) of recent treatment for the veteran's 
service-connected disabilities, that there is no need for 
further development and a remand for nonpertinent historical 
records is not necessary nor required.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

Finally, the Board notes that the veteran's attorney had 
requested that a VA social and industrial (S&I) survey be 
conducted "to measure the veteran's abilities to function in 
a social and industrial setting."  The RO did not conduct a 
S&I survey.  First, the Board would note that there is no 
legal right of entitlement to a S&I survey.  Second, in this 
particular case, a S&I survey is not necessary to fully 
develop the veteran's claim for a total rating and to reach a 
fair and equitable determination thereof.  There is evidence 
that the veteran's service connected disability does not 
currently require either medical treatment or medication.  
Furthermore, the veteran has maintained a relationship with 
his wife for 31 years and raised four children.  He is 
currently working, on a part-time basis, six days a week, as 
well as engaged in the restoration of automobiles for resale.  
Thus, the Board concludes that a remand for the purpose of 
requesting a S&I survey is not required.  Id. 

The veteran was informed of the criteria for evaluation of 
PTSD and entitlement to a total rating based on individual 
unemployability via the issuance of a Statement of the Case.   
Thus, VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

Factual Summary

The veteran first submitted a claim for service connection 
for PTSD in 1992.  

VA outpatient treatment records, to include a January 1992 
psychological evaluation, show diagnosis and treatment for 
PTSD.

The veteran was afforded a VA examination in April 1992.  
During that examination, he complained of sleeplessness, 
hopelessness, restlessness, anger, depression, despair, 
nightmares, and survival guilt.  His work history since 
service included working in dental supply in Tacoma for five 
years and in Tulsa for 4 1/2 years.  He had then worked for a 
construction company for 18 months.  The veteran reported 
inpatient psychiatric treatment at a non-VA hospital earlier 
that year following a suicide attempt (pill overdose).  He 
had a history of drug and alcohol abuse, including LSD, 
heroin, and marijuana.  The diagnoses were passive dependent 
personality - depressed; and PTSD.  

In an August 1992 rating decision, the veteran was awarded 
service connection for PTSD and assigned a 50 percent 
disability evaluation.

Evidence of record indicates that the veteran was admitted to 
a VA medical facility in September 1992 for treatment of 
substance abuse. 

On VA psychiatric examination conducted in June 1996, the 
veteran complained that his PTSD led to his drinking and 
doing drugs.  When asked how he was disabled, he stated he 
did not like authority.  The veteran gave a job history of 9 
1/2 years in the dental supply business, working in 
construction off and on for two years, and currently working 
in the siding industry for two weeks.  He also reported that 
he did mechanical work off and on.  He had been married for 
21 years; he was currently divorced, but still living with 
his ex-wife.  He had been arrested and convicted of 
possession of cocaine in 1993.  The veteran reported 
participation in three drug rehabilitation programs.  He 
currently drank about a pint of liquor and a 12-pack of beer 
a day.  He had last used marijuana approximately one week 
earlier.  On mental examination, thought production and 
continuity was good.  He exhibited goal directed speech.  The 
veteran was alert and fully oriented.  Memory, attention and 
concentration were intact.  The veteran was found to be of 
average intelligence with insight and judgment poor to fair.  
The examiner indicated that he had reviewed the veteran's 
claims file and did not see an increase in the veteran's PTSD 
symptoms since his last (1992) rating exam.  The diagnoses on 
Axis I were:  1) alcohol dependence, continuous; 2) marijuana 
abuse, and 3) PTSD.  The assigned Global Assessment of 
Functioning (GAF) score was 55-60.

In July 2000, the veteran submitted a claim for an increased 
evaluation for his service-connected PTSD as well as a total 
rating based on individual unemployability due to his 
service-connected PTSD.  On the application for benefits 
based on individual unemployability, the veteran indicated he 
had a high school education.  He also indicated that he had 
last worked full time in 1994 and left his last job for 
reasons other than his disability.  Since 1993, he had been 
self employed as a handyman/mechanic.  He had not attempted 
to obtain employment during that time period.  

Documentation from the Muskogee VA medical facility indicated 
that the veteran was last seen there for an appointment in 
February 1998.  Documentation from the Oklahoma City VA 
medical facility indicated that the veteran had not been to 
that facility since his VA examination in 1996.  

The veteran was afforded another VA psychiatric examination 
in August 2000.  He drove himself to the appointment and 
presented alone.  The examiner reviewed the veteran's claims 
file as well as a letter from the veteran's attorney.  The 
veteran reported he had been seen in a VA substance abuse 
program in 1996 or 1997.  He was not receiving any medical 
treatment presently, nor was he on any medications for his 
service-connected PTSD.  He continued to live with his wife 
of 31 years.  They had been divorced and remarried twice.  
They had four children, one of whom still lived at home.  The 
veteran admitted to a problem with drug and alcohol abuse in 
the past.  Currently, he reported hat he drank beer only 
occasionally.  He had completed a five year probation for 
drug smuggling in 1999.  

During the August 2000 examination, the veteran reported to 
the VA examiner that he was currently working part-time, 
three hours a day, three days a week stacking lumbar.  Of the 
22 years since his discharge from service, he had been 
employed full-time 11 years.  He was also involved in 
restoring cars for resale.  The last full-time job he held 
was in 1991 when he worked for a cable TV company burying 
cable.  That job lasted approximately two years.  

Current reported symptomatology included difficulty dealing 
with other people, difficulty concentrating, and intrusive 
thoughts.  He slept 7 to 8 hours a night, although he 
occasionally might have nightmares.  He did get depressed.  
On mental status examination, the veteran was fully oriented.  
There was no evidence of psychosis or of a thought disorder.  
He was not suicidal or homicidal.  His mood was flat and 
depressed.  Reality testing was good; there was no evidence 
of mood swings.  Memory, concentration, and attention span 
were intact.  His speech was intelligible, intelligent, and 
goal directed.  Insight, judgment, and reasoning were poor to 
fair.  

The VA examiner concluded that "[o]verall his PTSD symptoms 
do not appear to have changed since his last exam."  The 
diagnoses on Axis I were depression secondary to life 
circumstances; history of poly substance abuse disorder; and 
PTSD. The assigned GAF score was 60.

According to Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (2000), a score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51-60 
indicates moderate symptoms of a psychiatric disorder (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co- workers).

Legal analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).  The regulations provide that a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411 (2000).

The Board finds, based on the evidence of record, that the 
veteran's current PTSD symptomatology does not warrant more 
than a 50 percent disability evaluation.  On VA mental 
examination in August 2000, the examiner found no evidence of 
symptoms such as suicidal ideation, psychosis, speech or 
thought disorders, disorientation, or neglect of personal 
appearance and hygiene.  Rather, the veteran presented alone, 
having driven himself to the appointment.  His dress and 
hygiene were appropriate.  The examiner noted that although 
his mood was flat and depressed, there was no evidence of 
psychosis or thought disorder.  He was not suicidal.  The 
veteran reported feeling depressed, but there was no evidence 
of near-continuous panic or depression which would affect his 
ability to function independently.  His memory was judged to 
be good as exhibited by his ability to recall current and 
past presidents as well to recall six digits forward and four 
digits backwards.  The examiner also noted that the veteran's 
speech was intelligible, intelligent, and goal directed.  
There was no evidence of illogical, obscure, or irrelevant 
speech.  His concentration and attention span were also 
intact.  Thus, the Board finds that the veteran's symptoms 
overall are more analogous to the rating criteria for a 50 
percent evaluation than a 70 percent evaluation under DC 
9411.  

In reaching this determination the Board has considered the 
veteran's reported difficulty in getting along with others 
which he claims has impacted his relationship with his wife 
and ability to maintain a job.  While the Board does not 
doubt that the veteran's PTSD symptoms have caused some 
occupational and social impairment, the Board believes that 
they are not so severe as to meet the criteria for an 
increased 70 percent evaluation.  The veteran is currently 
receiving no treatment and taking no medication.  The 
veteran's depression was described as related to his life 
circumstances and in considering his psychiatric symptoms it 
is noted that he was oriented with no evidence of a thought 
disorder with good reality testing and no evidence of mood 
swings.  His concentration and attention span were described 
as intact.  It is also noted that the veteran did maintain 
several jobs for varying periods of time and is currently 
both self-employed (automobile restoration) and employed 
part-time.  Furthermore, although he and his wife have been 
divorced and remarried, they have maintained a constant 
relationship for over 30 years and raised four children.  

Finally, the Board notes that the VA examiner in August 2000, 
concluded that the veteran's PTSD symptoms had not increased 
in severity since the last VA examination in June 1996.  
Furthermore, the examiner in June 1996, had found no increase 
in the veteran's PTSD symptoms since his last rating 
examination (April 1992).  Thus, the Board concludes that the 
preponderance of the evidence is clearly against the 
veteran's claim for an increased rating for his service-
connected PTSD.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation that is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability may be assigned. 38 C.F.R. § 3.321(b) (2000).  In 
this case, however, the Board believes that the evaluations 
provided in the applicable sections of the rating schedule 
adequately provide for the veteran's PTSD symptomatology.  In 
addition, there are no factors evident that make this case 
exceptional.  The record does not reflect any recent 
hospitalization (or even treatment) for PTSD, and there is no 
evidence that the veteran's PTSD, alone, causes marked 
interference with employment.  Accordingly, submission for 
consideration of the assignment of an extraschedular 
evaluation is not warranted.

TDIU Claim

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, or 
where the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  However, this is provided that if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or, if there are two or more 
disabilities, there shall be at least one disability ratable 
a 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2000).  The issue of 
unemployability must be determined without regard to 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2000).  Marginal employment shall not be considered 
substantially gainful employment.  See 38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).

As discussed more fully above, the veteran's only compensable 
service-connected disability is PTSD, which has been assigned 
a 50 percent rating.  The Board is satisfied that the 
veteran's disability is correctly evaluated for purposes of 
determining whether unemployability exists due to the 
service-connected disability.  The Board is also satisfied 
that based on the objective medical evidence, the veteran's 
overall disability picture (with respect to service-connected 
disabilities) does not entitle him to a schedular evaluation 
higher than the 50 percent rating.  In short, the veteran 
does not meet the percentage requirement for a total 
disability evaluation.

That notwithstanding, it is the established policy of the VA 
that all veterans who are unable to secure or follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled.  
Therefore, at the RO level, rating boards are to submit to 
the Director, Compensation and Pension service, for 
extraschedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, level of 
vocational attainment, and other factors bearing on that 
issue.  See 38 C.F.R. § 4.16(b) (2000).

Given that the veteran's disability rating is 50 percent, he 
does not meet the statutory requirement for basic eligibility 
for TDIU on a schedular basis.  Accordingly, the Board must 
consider the issue of entitlement to an increased rating on 
an extraschedular basis.  

The Board acknowledges that the record shows that the veteran 
has not worked full-time for another employer since 
approximately 1994.  He further indicated that he had worked 
for a construction company doing underground construction 
until 1992 and since 1993 he had been self-employed.  On his 
application for TDIU benefits, submitted in July 2000, he 
also indicated that he did not leave his last job/self-
employment because of his disability.  Furthermore, he 
indicated that he had not tried to obtain employment since 
1996.  Rather, during his most recent VA examination 
performed in August 2000, the veteran indicated he remained 
self-employed in restoring and selling automobiles.  He was 
also working part-time.  

Although the veteran appears to have not maintained steady 
employment with one employer since 1994, the Board finds that 
the evidence does not indicate that he is unemployable.  The 
objective medical evidence of record does not support a 
finding that he is unable to obtain or retain gainful 
employment as the result of his service-connected PTSD.  His 
assigned GAF score has remained 55-65 since 1992, with a 
currently assigned GAF of 60.  These scores are indicative of 
no more than moderate industrial impairment due to his PTSD.  
Furthermore, no VA examiner has indicated that the veteran is 
incapable of gainful employment due to his service-connected 
psychiatric disability.

The veteran has claimed that he became too disabled to work 
in 1996.  There is evidence of considerable alcohol 
dependency/abuse in 1996.  During the 1996 examination, the 
veteran reported that he drank a pint of whiskey and a 12-
pack of beer daily.  The record shows that he had also 
participated in several substance abuse treatment programs.  
Thus, it is somewhat difficult to say what was the source of 
the veteran's unemployment at that time.  However, the Board 
again notes that there was no objective medical evidence 
then, as now, that the veteran was unemployable due to his 
service-connected disabilities.

Regardless of the effect of the veteran's substance 
abuse/dependency, currently the record indicates that the 
veteran's substance abuse is in remission.  He is currently 
under no psychiatric treatment and takes no medication for 
his service-connected PTSD.  He has been assigned a GAF of 
60, indicative of moderate industrial impairment.  He is 
currently working part-time and also restores cars which he 
then sells.  Furthermore, he has not attempted to obtain 
full-time employment since 1996.  Thus, the Board concludes 
that the veteran is not shown to be precluded from all types 
of substantially gainful employment by reason of his service-
connected disabilities.  Accordingly, the Board finds that he 
is not entitled to a total disability evaluation based on 
individual unemployability.



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.

Entitlement to TDIU benefits is denied.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 


